t c no united_states tax_court richard leo warbus petitioner v commissioner of internal revenue respondent docket no filed date p a member of a federally recognized tribe of american indians purchased a boat that he used in treaty fishing-rights-related activity as defined in sec_7873 i r c in p obtained a commercial loan for items related to the fishing boat from the same lender who financed the purchase of the boat the loan repayment was guaranteed by the bureau of indian affairs bia when p failed to make payments on the loan as they became due the lender repossessed and sold the boat in pursuant to its loan guaranty the bia paid to the lender outstanding principal and interest which it deemed uncollectible from p as a result of the bia payment and cancellation of his debt p enjoyed discharge_of_indebtedness income in p did not report discharge_of_indebtedness income believing it to be exempt from tax as income from indian fishing-rights-related activity as described in sec_7873 held discharge_of_indebtedness income received by p from the bia is not excludable from income under sec_7873 because it was not derived by p directly or through a qualified_indian_entity from a fishing- rights-related activity daniel a raas for petitioner christal w hillstead for respondent opinion parr judge this case was heard by special_trial_judge john f dean pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge dean special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure and additions to tax of dollar_figure under sec_6651 and dollar_figure under sec_6654 petitioner concedes that he received unreported rental income of dollar_figure and nonemployee compensation of dollar_figure subject_to self-employment_tax that he failed to file a federal_income_tax return for the year and that he did 1unless otherwise indicated all section references are to the internal_revenue_code as amended all rule references are to the tax_court rules_of_practice and procedure not make estimated_tax payments for the taxable_year the sole issue for decision is whether certain discharge_of_indebtedness income he received in the year is not subject_to tax because it is income derived from indian fishing-rights-related activity all of the facts of this case are contained in a stipulation of facts that along with an attached exhibit is incorporated herein by reference background petitioner resided in bellingham washington at the time the petition was filed in this case petitioner was in and is still a member of the lummi nation nation a federally recognized tribe of american indians the lummi nation is a signatory of the treaty between the united_states and the dwámish suquámish and other allied and subordinate tribes of indians in washington territory concluded on january at point elliott washington territory 2petitioner made no argument and presented no evidence to show that his failure_to_file was due to reasonable_cause and not to willful neglect nor did he argue or prove that his failure to make estimated_tax payments is excused because of a statutory exception we therefore deem these issues to be conceded by petitioner rule b see 90_tc_488 87_tc_1 n stat in which the nation reserved fishing rights at all of its usual and accustomed fishing grounds and stations see also 520_f2d_676 9th cir in or sometime before_1984 petitioner purchased a fishing boat named the denise w the boat purchase was financed through a combination of a commercial loan and a promissory note given to the former owners of the denise w in petitioner obtained a loan of dollar_figure from the same commercial lender that financed part of the boat purchase the dollar_figure was used to make a payment toward the purchase of a salmon net to make a payment on the note held by the former owners of the denise w to make insurance and mortgage payments and for miscellaneous items the loan was guaranteed through a federal loan guaranty program administered by the bureau of indian affairs bia petitioner operated the denise w in treaty fishing-rights- related activities of the nation from about through during that period petitioner was licensed to fish in waters within the nation and the denise w was registered by the nation for use in the treaty fishing-rights-related activities of the nation there came a time in or around the year when petitioner did not make his loan payments as they became due as a result the denise w was repossessed and sold by the commercial lender to satisfy the unpaid loan amount the bia in pursuant to its loan guaranty paid lenders a total of dollar_figure of which dollar_figure was applied to principal and the balance to interest for the year petitioner was sent a form 1099-g from the bia reporting income in the amount of dollar_figure from the discharge_of_indebtedness petitioner did not file a federal_income_tax return for the year the parties agree that petitioner is entitled to one personal_exemption and a standard_deduction based on married- filing-separate status for the year discussion it is petitioner's position that the income_from_discharge_of_indebtedness he received in is not subject_to tax because it is income derived by an indian from the exercise of fishing rights under sec_7873 sec_7873 provides in relevant part sec_7873 in general -- income and self-employment taxes --no tax shall be imposed by subtitle a on income derived-- a by a member of an indian_tribe directly or through a qualified_indian_entity or b by a qualified_indian_entity from a fishing_rights-related_activity of such tribe employment_taxes --no tax shall be imposed by subtitle c on remuneration paid for services performed in a fishing_rights-related_activity of an indian_tribe by a member of such tribe for another member of such tribe or for a qualified_indian_entity b definitions --for purposes of this section-- fishing_rights-related_activity --the term fishing_rights-related_activity means with respect to an indian_tribe any activity directly related to harvesting processing or transporting fish harvested in the exercise of a recognized fishing right of such tribe or to selling such fish but only if substantially_all of such harvesting was performed by members of such tribe recognized_fishing_rights --the term recognized_fishing_rights means with respect to an indian_tribe fishing rights secured as of date by a treaty between such tribe and the united_states or by an executive_order or an act of congress qualified_indian_entity -- a in general --the term qualified_indian_entity means with respect to an indian_tribe any entity if-- i such entity is engaged in a fishing_rights-related_activity of such tribe ii all of the equity interests in the entity are owned by qualified indian tribes members of such tribes or their spouses iii except as provided in regulations in the case of an entity which engages to any extent in any substantial processing or transporting of fish percent or more of the annual gross_receipts of the entity is derived from fishing rights-related activities of one or more qualified indian tribes each of which owns at least percent of the equity interests in the entity and iv substantially_all of the management functions of the entity are performed by members of qualified indian tribes for purposes of clause iii equity interests owned by a member or the spouse of a member of a qualified indian_tribe shall be treated as owned by the tribe b qualified indian_tribe --for purposes of subparagraph a an indian_tribe is a qualified indian_tribe with respect to an entity if such entity is engaged in a fishing_rights-related_activity of such tribe the parties agree that petitioner operated the denise w in a fishing_rights-related_activity see sec_7873 and from this agreed starting point petitioner argues that the purchase of the denise w and expenditures_for associated equipment and operating_expenses are fishing-rights related and that therefore the income_from_discharge_of_indebtedness incurred to meet these expenses is fishing-rights related every item of a person's gross_income is subject_to federal_income_tax unless there is a statute or some rule_of law that exempts the person or the item from gross_income 450_us_1 tax exemptions including those affecting native peoples are not granted by implication if congress intends to exempt certain income it must do so expressly 78_tc_1014 lazore v commissioner tcmemo_1992_404 affd in part and revd in part 11_f3d_1180 3d cir under sec_7873 income derived by a member of an indian_tribe directly or through a qualified_indian_entity from a fishing_rights-related_activity of such tribe is not subject_to income_tax for purposes of sec_7873 income derived from fishing_rights-related_activity means income derived from activity directly related to harvesting processing transporting or selling fish in the exercise of recognized_fishing_rights of an indian_tribe sec_7873 in order for petitioner's argument to prevail we must find that his discharge_of_indebtedness income is derived from activity directly related to harvesting processing transporting or selling fish in the exercise of recognized_fishing_rights of an indian_tribe to make that determination we must examine the nature of petitioner's income the income at issue results from petitioner's discharge_of_indebtedness for funds he borrowed in part to purchase property with which to engage in fishing-rights-related activity in or around petitioner's creditor seized collateral to satisfy part of his unpaid loan amount in the bia paid off petitioner's debts to the original lenders pursuant to we presume the terms of the indian loan guaranty and insurance fund see indian financing act of publaw_93_262 sec 88_stat_79 current version pincite u s c sec this payment satisfied the remaining original loan amount paying it in full upon payment of petitioner's obligations however the bia assumed the rights of the debtors insured under the fund including the right to cancel as uncollectible any portion of petitioner's obligations see u s c sec_1491 petitioner therefore received his discharge_of_indebtedness income from the bureau of indian affairs department of the interior an instrumentality of the united_states see an act to provide for the appointment of a commissioner of indian affairs and for other purposes july ch 4_stat_564 r s sec_462 current version pincite u s c sec_1 borrowed funds are not included in a taxpayer's income nor are repayments of a loan deductible from income when however one's obligation to repay the funds is settled for less than the amount of the loan one ordinarily realizes income_from_discharge_of_indebtedness sec_61 790_f2d_1409 9th cir affg in part and revg in part tcmemo_1984_611 income from the discharge_of_indebtedness results from the release of a taxpayer from an obligation to repay a debt that causes a net increase in assets equal to the forgiven portion of the debt 499_us_573 461_us_300 ndollar_figure the doctrine relies on a freeing-of-assets theory to attribute ordinary_income to the debtor upon cancellation 284_us_1 88_tc_435 an accession to income due to a freeing of assets petitioner's discharge_of_indebtedness income is the result of the freeing of his assets from obligations by the bia in 3depending upon the solvency of the taxpayer and the source or use of the funds borrowed an amount of income_from_discharge_of_indebtedness may be deferred or excluded from income under sec_108 petitioner has not raised exclusion under sec_108 and the record does not support one 4in an earlier case 271_us_170 forgiveness of indebtedness was described as a transaction that did not result in gain from capital and labor or from either of them or in profit gained through the sale or conversion of capital see discussion in 790_f2d_1409 9th cir affg in part and revg in part tcmemo_1984_611 not from any activity by him directly related to harvesting processing transporting or selling fish in the exercise of recognized_fishing_rights of an indian_tribe we note that even had petitioner's loan proceeds been income in the first instance in their source was not activity directly related to harvesting processing transporting or selling fish in the exercise of recognized_fishing_rights of an indian_tribe forgiveness of the repayment of those loan proceeds by a third party cannot convert the freeing of petitioner's assets into fishing-rights-related income merely because the loan proceeds were used to purchase equipment used in such an activity the bia does not engage in harvesting processing transporting or selling fish and is not a qualified_indian_entity under sec_7873 petitioner's income was generated in the year by the bia's discharge of his indebtedness petitioner therefore did not receive directly or through a qualified_indian_entity income from a fishing-rights- related activity 5the parties stipulated that petitioner was engaged in fishing-rights-related activity in the years through we find to be correct respondent's determination that petitioner's discharge_of_indebtedness income is includable in income in decision will be entered for respondent
